DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.

Notice to Applicant
The following is a Non-Final Office Action for Application Serial Number: 16/106,817, filed on August 21, 2018. In response to Examiner's Advisory Action of February 22, 2022, Applicant on February 28, 2022, amended Claims 1, 2, 4, 5, 8, 9, 11, 12, 21, 23 and 26-29, 31-35. Claims 1, 2, 4, 5, 8, 9, 11, 12, 21, 23 and 26-35 are pending in this application and have been rejected below.





Response to Amendment
Applicant's amendments are acknowledged. 

The 35 U.S.C. § 101 rejections have been withdrawn in light of Applicant’s amendments to claims 1 and 8. 

The 35 U.S.C. § 102 rejections have been withdrawn in light of Applicant’s amendments to claims 1 and 8.  New 35 U.S.C. § 103 rejections have been applied to amended claims 1, 4, 8, 11, 26, 28, 30 and 32.

The 35 U.S.C. § 103 rejections have been amended in light of Applicant’s amendments to claims 1 and 8. 

Response to Arguments
Applicant’s arguments, see pg. 12-16, filed February 28, 2022, with respect to the rejections of claims 1 and 8 under 35 U.S.C. 102 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made. Applicant’s arguments are considered moot because they are directed to newly amended subject matter and do not apply to the combination of references being used in the current rejection.  Please refer to the 35 U.S.C. 103 rejection for further explanation and rationale.



35 USC § 101 – Claim Analysis
Claim 1 is eligible under 35 U.S.C. 101 because the combination of additional elements integrates the abstract idea into a practical application. The claim as a whole implements certain methods of organizing human activity (e.g. managing personal behavior and commercial interactions involving advertising, marketing and sales activities) in a specific manner that sufficiently limits the abstract idea to the practical application of using machine learning to alter the content modification process based on learned user engagement levels. For at least these reasons, Examiner finds the claim is not direct to an abstract idea. Claim 8 is eligible under 35 U.S.C. 101 for similar reasons as claim 1. Thus claims 1, 2, 4, 5, 8, 9, 11, 12, 21, 23 and 26-35  are eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 11, 26, 28, 30, 32, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al., U.S. Publication No. 2014/0280890 [hereinafter Yi], and further in view of Greenstein et al., U.S. Publication No. 2018/0242045 [hereinafter Greenstein]. 

Referring to Claim 1, Yi teaches: 
A video content analysis system comprising:
a computing platform including a hardware processor and a system memory storing a content assessment software code (Yi, [0159]);
the hardware processor configured to execute the content assessment software code to (Yi, [0159]):
receive a first usage data describing a first use of a video content by a first consumer (Yi, [0101]-[0102]), “…The user engagement assessment system 1200 is configured to measure user engagement in personalized content recommendation based on user activities with respect to personalized content stream. The content referred herein includes… video… the user engagement assessment system 1200 includes a user activity detection module 1206 for detecting different user activities with respect to personalized content stream…The user activities may include explicit actions… and implicit actions…The techniques used for detecting user activities may include, for example, online monitoring by web beacons (web bugs) or tool bars and offline analysis of event logs using browser-cookies”; (Yi, [0015]; [0064]; [0123]); 
assess, based on the first usage data, a first engagement level of the first consumer with the video content for each of a first plurality of timecode intervals of the video content, resulting in a plurality of first engagement levels (Yi, [0107]), “the user engagement scores 1201 for a specific user may be used as a relevancy indicator by the user understanding module 1214 to infer user interests in order to build and update the user's profile 1220”; (Yi, [0106]), “a user engagement evaluation module 1208 for analyzing detected user activities and scoring individual content using one or more novel metrics as indicators of degree of engagement. Depending on the specific metric that is used, different types of user activities or combination of user activities may be measured and analyzed using different models and functions”; (Yi, [0101]);
apply a modification process to modify the video content to provide a customized video content (Yi, [0082]), “To dynamically update the content pool 135, the content pool 
receive a second usage data describing a second use of the customized video content by a second consumer (Yi, [0111]), “detections of the user activities may be performed over a detection period 1414 for general users or a user cohort 1416, i.e., a group of users determined based on, for example, demographics, visit patterns, on page behaviors, or any other user profile”; (Yi, [0114]), “the probability model may be build for a specific type of users based on their demographics, visit patterns, on page behaviors or any other user profiles”; (Yi, [0071]), “…Content in the content pool comes and go and decisions are made based on the dynamic information of the users …When there is a newly detected interest from a user, the content pool generation/update unit 140 may fetch new content aligning with the newly discovered interests…When fetching new content, the content pool generation/update unit 140 invokes the content crawler 150 to gather new content, which is then analyzed by the content/concept analyzer 145, then evaluated by the content pool generation/update unit 140 as to its quality and performance before it is decided whether it will be included in the content pool or not…because other users are not considering it to be of high quality or because it is no longer timely. As 
assess, based on the second usage data, a second engagement level of the second consumer with the customized video content for each of a second plurality of timecode intervals of the customized video content, resulting in a plurality of second engagement levels (Yi, [0107]), “the user engagement scores 1201 collected from a number of users may be used as a quality or popularity indicator by the content pool generation/update module 1212 to select content in order to build and update a content pool 1218. In still another example, the user engagement scores 1201 for a specific user may be used as a relevancy indicator by the user understanding module 1214 to infer user interests in order to build and update the user's profile 1220”; (Yi, [0101]; [0108]). 
Yi teaches using user engagement scores with media content as machine learning targets to make personalized content recommendations to users (see par. 0107), but Yi does not explicitly teach: 
improve the content assessment software code by performing a machine learning to learn from training data including, the plurality of first engagement levels, the second usage data and the plurality of second engagement levels, 
wherein the machine learning is configured to learn from an increase or a decrease in each of the plurality of second engagement levels as compared to each corresponding one of the plurality of first engagement levels, as a result of applying the modification process; 
the hardware processor further configured to execute the improved content assessment software code to: 
alter the modification process; and
modify another video content, using the altered modification process. 

However Greenstein teaches: 
improve the content assessment software code by performing a machine learning to learn from training data including, the plurality of first engagement levels, the second usage data and the plurality of second engagement levels, wherein the machine learning is configured to learn from an increase or a decrease in each of the plurality of second engagement levels as compared to each corresponding one of the plurality of first engagement levels, as a result of applying the modification process (Greenstein, [0062]), “The machine learning component 408 can perform a set of machine learning computations associated with the monitored interactions, the one or more content items, and/or the one or more multimedia content streams. For example, the machine learning component 408 can determine an amount of interest the identified entity has in the or more content items, the monitored interactions of the identified entity that indicate interest, or disinterest, in one or more content items… the machine learning component 408 can evaluate monitored interactions based on the one or more recommendations of the one or more multimedia content streams and/or the respective weights assigned to the one or more content items and/or the one or more multimedia content streams” ; (Greenstein, [0020]); 
the hardware processor further configured to execute the improved content assessment software code to (Greenstein, [0030]; [0033]; [0114]): 
alter the modification process (Greenstein, [0063]), “The machine learning component 408 can utilize machine learning systems that have been explicitly or implicitly trained to learn, determine or infer identified entity interests, content items associated with the interests, multimedia content streams that include one or more of the content items, identified entity input related to one or more recommendations, and modifications to recommendations based on the input and/or other monitored interactions”; (Greenstein, [0043]), “monitoring interactions and providing customizable recommendations based on the monitored interactions”; (Greenstein, [0056]-[0057]); and
modify another video content, using the altered modification process (Greenstein, [0063]), “… The machine learning systems can learn systems, networks, etc., identify interests of the identified entity, respective preferences of the identified entity, and so on in order to determine or infer one or more multimedia content streams that should be recommended to the identified entity”; (Greenstein, [0021]), “…Additional multimedia content streams other than the first multimedia content stream and the second multimedia content streams can be compared to additional content items in the data store of content items. The method can also include facilitating, by the network device, a second output of a second recommendation of a third multimedia content stream of the additional multimedia content streams. Further to this implementation, the method can include removing, by the network device, the content item from the data store of content items based on an indication received from the communications device that the content item is not of interest to the identified entity”; (Greenstein, [0056]-[0057]; [0036]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the machine learning in Yi to include the machine learning limitations as taught by Greenstein. The motivation for doing this would have been to improve the method of measuring user engagement in personalized content recommendation in Yi (see par. 0014) to efficiently include the results of specifying content that is of interest to the viewer (see Greenstein par. 0028).



Referring to Claim 4, the combination of Yi in view of Greenstein teaches the video content analysis system of claim 1. Yi further teaches:
wherein the hardware processor is further configured to execute the content assessment software code to:
obtain marketing data identifying a channel of communication utilized to inform the first consumer about the video content (Yi, [0049]);
correlate the first usage data with the marketing data to generate a marketing assessment (Yi, [0050]), “generate probing content with concepts that is currently not recognized as one of the user's interests in order to explore the user's unknown interests. Such probing content is selected and recommended to the user and user activities directed to the probing content can then be analyzed to estimate whether the user has other interests. The selection of such probing content may be based on a user's current known interests…”;  (Yi, [0052]), “Each piece of content in the content pool can also be individually characterized in terms of… performance related measures, such as popularity of the content, may be used to describe the content… Dynamically changed performance characterization of content in the content pool may also be evaluated periodically or dynamically based on performance measures of the content so that the content pool can be adjusted over time, i.e., by removing low performance content pieces, adding new content with good performance, or updating content”; (Yi, [0049]).




Referring to Claim 8, Yi teaches 
A method for use by a video content analysis system including a computing platform having a hardware processor and a system memory storing a content assessment software code (Yi, [0159]), the method comprising:
content assessment software code executed by the hardware processor (Yi, [0159]). 
Claim 8 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Claim 11 disclose substantially the same subject matter as Claim 4, and is rejected using the same rationale as previously set forth.

Referring to Claim 26, the combination of Yi in view of Greenstein teaches the video content analysis system of claim 1. Yi further teaches: 
wherein the first consumer and the second consumer are the same (Yi, [0134]-[0135]), “The user activities from one or more users may be detected by the user activity detection module 2040. Based on the user activities, the user engagement evaluation module 2050 may evaluate a user's engagement by calculating a user engagement score… the user device 2010 may include a recording unit 2020 for recording information associated with activities of the one or more users, information associated with the personalized content stream 2012, and/or information associated with the user device 2010”.


Referring to Claim 28, the combination of Yi in view of Greenstein teaches the video content analysis system of claim 1. Yi further teaches: 
wherein the first usage data include first timecode information corresponding to the first use of the video content by the first consumer, and wherein the first timecode information includes the first plurality of timecode intervals (Yi, [0078]), “User reactions or activities with respect to the recommended content are monitored, at 235, and analyzed at 240. Such events or activities include clicks, skips, dwell time measured, scroll location and speed, position, time, sharing, forwarding, hovering, motions such as shaking, etc. …”; (Yi, [0114]), “the target users could be all the users who have interacted with the content stream in the detection period or users who have been randomly picked up. At 1504, a detection period is also determined. In one example, the detection period may be an extended period of time, e.g., one month, which covers a significant user base and content pool”; (Yi, [0079]).

Claim 30 disclose substantially the same subject matter as Claim 26, and is rejected using the same rationale as previously set forth.

Claim 32 disclose substantially the same subject matter as Claim 28, and is rejected using the same rationale as previously set forth.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al., U.S. Publication No. 2014/0280890 [hereinafter Yi], in view of Greenstein et al., U.S. Publication No. 2018/0242045 [hereinafter Greenstein], and further in view of Kolowich et al., U.S. Publication No. 2017/0286976 [hereinafter Kolowich]. 

Referring to Claim 2, the combination of Yi in view of Greenstein teaches the video content analysis system of claim 1. Yi teaches calculating user engagement scores with respect to 
wherein the hardware processor is further configured to execute the content assessment software code to:
output, for rendering on a display, an engagement visualization map of the video content based on the plurality of first engagement levels, wherein the engagement visualization map further comprises a heat map including the plurality of first engagement levels.

However Kolowich teaches: 
wherein the hardware processor is further configured to execute the content assessment software code to:
output, for rendering on a display, an engagement visualization map of the video content based on the plurality of first engagement levels, wherein the engagement visualization map further comprises a heat map including the plurality of first engagement levels (Kolowich, [0060]), “FIG. 4B shows an example of the charts 410 rendered in the central interface 400 based on the tracking data 432… The pie chart on the right is an engagement heat map 414. This pie chart 414 shows the proportion of viewers who earned different engagement scores from 1 to 10, grouped in “Low,” “Medium,” and “High” categories”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the engagement scores in Yi to include the heat map limitation as taught by Kolowich. The motivation for doing this would have been to improve the method of measuring user engagement in personalized content recommendation in Yi (see par. 0014) to efficiently include the results of generating tracking reports (see Kolowich par. 0061).

Claim 9 disclose substantially the same subject matter as Claim 2, and is rejected using the same rationale as previously set forth.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al., U.S. Publication No. 2014/0280890 [hereinafter Yi], in view of Greenstein et al., U.S. Publication No. 2018/0242045 [hereinafter Greenstein], and further in view of McGovern et al., U.S. Publication No. 2017/0091810 [hereinafter McGovern]. 

Referring to Claim 5, the combination of Yi in view of Greenstein teaches the video content analysis system of claim 1. Yi teaches calculating user engagement scores with respect to each piece of content using user engagement metrics (see par. 0097), but Yi does not explicitly teach:
wherein the hardware processor is further configured to execute the content assessment software code to:
output, for rendering on a display, an engagement visualization map of the video content based on the plurality of first engagement levels;
obtain marketing data identifying a channel of communication utilized to inform the first consumer about the video content; and
correlate the first usage data with the marketing data to generate a marketing assessment, wherein the engagement visualization map includes the marketing assessment.

However McGovern teaches: 
wherein the hardware processor is further configured to execute the content assessment software code to:
output, for rendering on a display, an engagement visualization map of the video content based on the plurality of first engagement levels (McGovern, [0058]), “the touchpoint attribute chart 2B00 shows a plurality of touchpoints…dataset of touchpoint attribute chart 2B00 comprises a time series of user level activity 234 that maps various touchpoints to a respective plurality of attributes”;
obtain marketing data identifying a channel of communication utilized to inform the first consumer about the video content (McGovern, [0036]), “a set of stimuli 152 is presented 
correlate the first usage data with the marketing data to generate a marketing assessment, wherein the engagement visualization map includes the marketing assessment (McGovern, [0061]-[0063]), “engagement stacks” Examiner considers the engagement stacks to be the market assessment and the engagement stack contribution chart to be the visualization map.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the engagement scores in Yi to include the marketing limitations as taught by McGovern. The motivation for doing this would have been to improve the method of measuring user engagement in personalized content recommendation in Yi (see par. 0014) to efficiently include the results of classifying and quantifying audience responses to Internet stimulation (see McGovern par. 0003).

Claim 12 disclose substantially the same subject matter as Claim 5, and is rejected using the same rationale as previously set forth.

Claims 21, 23, 29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al., U.S. Publication No. 2014/0280890 [hereinafter Yi], in view of Greenstein et al., U.S. Publication No. 2018/0242045 [hereinafter Greenstein], and further in view of Busch, U.S. Publication No. 2008/0248815 [hereinafter Busch]. 

Referring to Claim 21, the combination of Yi in view of Greenstein teaches the video content analysis system of claim 1. Yi teaches monitoring user reactions or activities with respect to the recommended content (Yi, [0078]), but Yi does not explicitly teach: 
wherein the first usage data include first behavioral information corresponding to the first use of the video content by the first consumer, and wherein the first behavioral information includes at least one of whether the first consumer is physically active, situated outdoors, or traveling during the first use of the video content by the first consumer.

However Busch teaches: 
wherein the first usage data include first behavioral information corresponding to the first use of the video content by the first consumer, and wherein the first behavioral information includes at least one of whether the first consumer is physically active, situated outdoors, or traveling during the first use of the video content by the first consumer (Busch, [0356]), “the system is able to determine the user's mode of transportation. The mode of transportation may be walking, jogging, biking, riding a motorcycle, driving a car, air travel… the mode of transportation of the user will determine the types of advertisements that are likely to be effective. The mode of transportation of the user may be determined based upon the speed of the user and may also take into account additional information based upon searches of the user, a user profile, or other information associated with the user… the system is able to determine whether a user is walking around a shopping area based upon the speed of the user. In some forms of the invention, the behavior of the targeted content displayed to the user is adjusted 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the engagement scores in Yi to include the behavioral information as taught by Busch. The motivation for doing this would have been to improve the method of measuring user engagement in personalized content recommendation in Yi (see par. 0014) to efficiently include the results of providing an improved target advertising (see Busch par. 0003).

Claim 23 disclose substantially the same subject matter as Claim 21, and is rejected using the same rationale as previously set forth.

Referring to Claim 29, the combination of Yi in view of Greenstein teaches the video content analysis system of claim 28. Yi teaches monitoring user reactions or activities with respect to the recommended content (Yi, [0078]), but Yi does not explicitly teach: 
wherein the first usage data further include first advertising consumption and first behavioral information corresponding to the first use of the video content by the first consumer.

wherein the first usage data further include first advertising consumption and first behavioral information corresponding to the first use of the video content by the first consumer (Busch, [0388]), “The data sets received from a mobile device subsequent to content being displayed may also be analyzed in order to determine if the content was viewed or acted upon by the user… A conversion may occur when a user simply acknowledges the targeted content by clicking on it, when the user visits a website associated with the targeted content, visits a business location in response to an advertisement, or visits the business location and makes a purchase. In some forms of the invention, a conversion may be defined by the advertiser or many different categories of conversions may be defined”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the user reactions/activities in Yi to include the conversion information as taught by Busch. The motivation for doing this would have been to improve the method of measuring user engagement in personalized content recommendation in Yi (see par. 0014) to efficiently include the results of implementing conversion tracking for digital ads (see Busch par. 0284).

Claim 33 disclose substantially the same subject matter as Claim 29, and is rejected using the same rationale as previously set forth.




Claims 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al., U.S. Publication No. 2014/0280890 [hereinafter Yi], in view of Greenstein et al., U.S. Publication No. 2018/0242045 [hereinafter Greenstein], and further in view of Sanjay et al., U.S. Publication No. 2019/0042854 [hereinafter Sanjay]. 

Referring to Claim 27, the combination of Yi in view of Greenstein teaches the video content analysis system of claim 1. Yi teaches calculating user engagement scores with respect to each piece of content using user engagement metrics (see par. 0097), but Yi does not explicitly teach: 
wherein the hardware processor is further configured to execute the content assessment software code to:
output, for rendering on a display, an engagement visualization map of the video content based on the plurality of first engagement levels, wherein the engagement visualization map comprises an advertisement indicator indicating a total number of advertisements included in at least one of the first plurality of timecode intervals.

However Sanjay teaches: 
output, for rendering on a display, an engagement visualization map of the video content based on the plurality of first engagement levels, wherein the engagement visualization map comprises an advertisement indicator indicating a total number of advertisements included in at least one of the first plurality of timecode intervals (Sanjay, [0043]), “the heat map generator 270 may further utilize location data 280 and emotion data 275 captured from observation of multiple different persons (e.g., a crowd) within the physical environment over a period of time, and the emotion heat map generated by the heat map generator 270 may reflect the combined, average, median, or otherwise aggregated emotional characteristics of the crowd as experienced in specific locations within the environment”; (Sanjay, [0055]), “An emotion heat map generated by a heat map generator… may be provided 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the engagement scores in Yi to include the heat map limitations as taught by Sanjay. The motivation for doing this would have been to improve the method of measuring user engagement in personalized content recommendation in Yi (see par. 0014) to efficiently include the results of business insights analytics, which may be used to ease subsequent business decisions (see Sanjay par. 0054).

Claim 31 disclose substantially the same subject matter as Claim 27, and is rejected using the same rationale as previously set forth.

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al., U.S. Publication No. 2014/0280890 [hereinafter Yi], in view of Greenstein et al., U.S. Publication No. 2018/0242045 [hereinafter Greenstein], and further in view of Li et al., U.S. Publication No. 2019/0182516 [hereinafter Li]. 

Referring to Claim 34, the combination of Yi in view of Greenstein teaches the video content analysis system of claim 1. Yi teaches user engagement to content can be measured to infer users' interests and leveraging a variety of user activities to achieve better estimation of users' engagement in order (see par. 0049), but Yi does not explicitly teach: 
wherein modifying the another video content, using the altered modification process, causes a third engagement level of a third consumer with the modified another video content is higher than at least one of the first engagement level of the first consumer with the video content or the second engagement, level of the second consumer, with the customized video content.

However Li teaches: 
wherein modifying the another video content, using the altered modification process, causes a third engagement level of a third consumer with the modified another video content is to be higher than at least one of the first engagement level of the first consumer with the video content or the second engagement, level of the second consumer, with the customized video content (Li, [0054]), “a validation set is formed of additional online system users, other than those in the training sets, which have already been determined to have or to lack the property in question…”; (Li, [0052]), “The machine learning module 350 extracts feature values from the online system users of the training set, the features being variables deemed potentially relevant to whether or not the online system users have been determined to not interact with the video after the secondary content is added to the video at the identified position… Online system users are showing implicit characteristics every time they interact with a content item or a connection, such as a user's historical interaction with videos or secondary content items inserted to videos…”; (Li, [0007]), “The organic component indicates an increase in interaction by the target user if the secondary content were inserted at the identified position. The online system can use machine learning techniques to obtain a probability of the increase in interaction and then determine the organic score based on this probability”; (Li, [0037]; [0057] [0059]; [0073]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the engagement in Yi to include the interaction limitations as taught by Li. The motivation for doing this would have been to improve the method of 

Claim 35 disclose substantially the same subject matter as Claim 34, and is rejected using the same rationale as previously set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ghajar et al. (US 20180330278 A1) – the systems and processes for training AI learning models (e.g., machine learning models) described above can continue to improve the guided engagement of content consumers by dynamically modifying the topically-relevant two-way engagement experience provided by the systems and processes (e.g., by modifying content, interaction points, two-way engagement mechanism data generated in response to content consumer interactions, etc.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRYSTOL STEWART/Primary Examiner, Art Unit 3624